Citation Nr: 1701316	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  10-22 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for receiving educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11GI Bill Program).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty service that began in June 2003 and ended in August 2007.  He received the Combat Action Ribbon, among other decorations in connection with service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma, which found that the Veteran did not qualify for basic eligibility for educational assistance under 38 U.S.C.A. Chapter 33 as he did not have 90 days of qualifying active duty service.  

The Veteran resides within the jurisdiction of the Seattle, Washington, RO.

In April 2011, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the claims file.

In October 2012, the Board remanded the appeal for further development, specifically to obtain additional service personnel records and to obtain certification from the service department as to the date the Veteran's active duty service began.  The requested records and certification documents have been obtained and associated with the claims file.  This appeal has now returned to the Board.


FINDINGS OF FACT

1. The Veteran had a total of 81 days of qualifying active duty service after his four year ROTC commitment.

2. The Veteran does not have the requisite 90 days of service for Post 9/11 GI Bill Program benefits.


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) have not been met. 38 U.S.C.A. §§ 3301, 3311 (West 2014); 38 C.F.R. §§ 21.1032(d)(1), 21.9500, 21.9520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to be an eligible individual for benefits pursuant to the Post-9/11 GI Bill, a Veteran must meet the service requirements of 38 C.F.R. § 21.9520 (2016).  Post-9/11 GI Bill Program eligibility requires that on or after September 11, 2001, an individual either have 36 months of honorable active service; or have at least 30 days on "active duty" and is then discharged from active duty due to service connected disability; or serves between 90 days and less than 36 months and meets additional requirements. 38 U.S.C.A. § 3311(b) (West 2014). 

In calculating qualifying active duty service, service obligated due to Reserve Officers' Training Corps (ROTC) under 10 U.S.C. § 2107(b) is excluded.  Additionally, 10 U.S.C.A. § 2107(b)(5)(A)(ii) requires service on active duty for four or more years to fulfill an ROTC commitment.  

The Veteran's Armed Forces of the United States Report of Transfer or Discharge (DD Form 214) documents active duty service from June 11, 2003, to August 31, 2007.  The Department of Defense (DOD) and the Veteran have acknowledged that he was a ROTC participant and, therefore, the first four years of his service were obligated to satisfy his ROTC commitment.  According to the dates listed on the DD Form 214, the Veteran had a total of 81 days of qualifying active duty service after his four year ROTC commitment.  

However, in testimony before the undersigned in April 2011, the Veteran stated that his actual enlistment date was May 9, 2003, the date of his commission.  He specifically highlighted the discrepancy between the dates listed on the Original Discharge Account Summary and the DD Form 214.  If May 9, 2003, were recognized as the date of entry onto active duty, he would have the requisite 90 days of service for Post 9/11 education benefits. 

Service department records contain varying reports of when the Veteran entered on active duty.  As noted above, his DD Form 214 documents the Date Entered Active Duty This Period as June 11, 2003; and reports 81 days of active service after his four year ROTC commitment.  Additionally, in an email dated in August 2011, an education program specialist with the Marine Corps reported that the Veteran's Active Duty Base Date was June 11, 2003. 

However, the Board notes that a Notification of Change in Marine's Official Record (NAVMC 11035), dated December 7, 2007, shows that his Appointment and Acceptance Record (NAVMC 763) of 1 Sep 07 was corrected to read that his Pay Entry Base Date (PEBD) was May 9, 2003.  The Defense Finance and Accounting Service of the DOD defines PEBD as the date that denotes how much of the Veteran's service is creditable towards longevity for pay purposes.  Conversely, the Active Duty Service Date (ADSD) is the date he entered active duty and can be found on the DD Form 214.  Therefore, the PEBD listed on the NAVMC 763, or any other documents, does not accurately reflect the beginning of the Veteran's active duty service, as it is used to calculate longevity for pay purposes, not to document the start of active duty service.

In September 2009, the Veteran submitted an Original Discharge Account Summary, which shows that his Active Duty Begin Date was May 9, 2003.  The Board notes the discrepancy between the active duty dates listed on this document and the DD Form 214.  However, the Original Discharge Account Summary appears to be a leave and earnings statement used for pay purposes.  The Board is not convinced that this document correctly identifies the start of the Veteran's active duty service and finds it to have little probative value based upon its apparent purpose.

Additionally, in his May 2010 VA Form 9, the Veteran reported that he was promoted to the rank of First Lieutenant on May 9, 2005.  He contended that this demonstrated that his active duty began on May 9, 2003 because that type of a promotion occurs after two years.  However, there is no evidence to suggest that this promotion was not contingent upon the Veteran's PEBD, which is May 9, 2003.  As PEBD's are used to calculate longevity for pay purposes, there is no evidence that the date of his promotion was not the result of his PEBD, as opposed to his ADSD.

A Basic Individual Record, dated in April 2011, shows that the Date Accepted First Commission was May 9, 2003, and that the Start Mandatory Drill date was June 11, 2003.  In April 2012, the Veteran's representative submitted a copy of Chapter One (Creditable Service) of Part One of the DOD Financial Management Regulation,  indicating that the date of commission is the correct date to use when calculating the basic pay date of an officer.  However, the basic pay date is not the same as the ADSD, or when he entered active duty.  Therefore, the Veteran's commission date is not the correct date to use when calculating the beginning of his active duty service.  

Furthermore, in a March 2016 response to the Board's October 2012 remand, the DOD certified that the Veteran's active duty began on June 11, 2003, which was confirmed by his DD Form 214.  The DOD further explained that the Active Duty Base Date and the PEBD differ in that the former reflects the date the Veteran started his active duty service.  Thus, the DOD confirmed that the Veteran entered active duty service on June 11, 2003.  VA is bound by the service department's certification as to a claimant's military service.  See Duro v. Derwinski, 2 Vet. App. 530 (1992); see also 38 C.F.R. §§ 3.1(y)(1), 3.203 (2016).  As the DOD has certified June 11, 2003, as the Veteran's correct Active Duty Base Date, the Board finds the DOD's March 2016 response to have great probative weight for the purpose of determining his eligibility for the Post-9/11 GI Bill Program.

The Board finds that the Active Duty Base Date of June 11, 2003, correctly reflects when the Veteran began active duty service.  Thus, the Veteran does not have the requisite 90 days of service for Post 9/11 education benefits. 

In short, there simply is no legal basis to find the Veteran eligible for education assistance benefits under the Post 9/11 GI Bill. The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations. See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Veteran is not eligible for benefits under the Post-9/11 GI Bill. His claim for these benefits must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


